Case 1:19-cr-00522-WJM Document 73 Filed 09/08/20 USDC Colorado Page 1 of 18




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                               Judge William J. Martínez

Criminal Case No. 19-cr-522-WJM

UNITED STATES OF AMERICA,

       Plaintiff,

v.

1.     JOEL FLORES,

       Defendant.


              ORDER DENYING DEFENDANT’S MOTION TO SUPPRESS


       The Government charges Joel Flores with one count of possession of a firearm

and ammunition by a prohibited person, 18 U.S.C. § 922(g)(1), one count of possession

with intent to distribute methamphetamine, 21 U.S.C. § 841(a)(1) & (b)(1)(B)(viii), and

one count of possession of a firearm in furtherance of a drug trafficking crime, 18

U.S.C. § 924(c)(1)(A)(i). (ECF No. 56.)

       Before the Court is Flores’s Motion to Suppress and Request for Evidentiary

Hearing (“Motion”), filed on June 15, 2020. 1 (ECF No. 35.) The Government

responded on July 15, 2020 (ECF No. 46), and Flores replied on July 30, 2020 (ECF

No. 55). The Court finds that an evidentiary hearing is not necessary to resolve the


       1
          Flores filed the Motion to Suppress in response to his original indictment. (ECF Nos.
1, 35.) After a superseding indictment was filed against Flores on August 5, 2020 (ECF No.
56), Flores filed a motion to renew his motion to suppress (ECF No. 63). On August 21, 2020,
the Court granted Flores’s motion to renew and indicated that it would deem Flores’s Motion to
Suppress as applying to the Superseding Indictment, which is now the operative charging
document in this case. (ECF No. 64.) Accordingly, in deciding the Motion to Suppress, the
Court is mindful that it is applying the law and facts within the context of Flores’s superseding
indictment.
Case 1:19-cr-00522-WJM Document 73 Filed 09/08/20 USDC Colorado Page 2 of 18




Motion. For the reasons set forth herein, the Motion is denied.

                                  I. FACTUAL FINDINGS

       From the undisputed facts in the parties’ briefs and exhibits thereto, the Court

makes the following factual findings for purposes of deciding the Motion.

A.     Officer Shea’s Observations Regarding the Honda Civic

       On April 17, 2019, at approximately 2:18 a.m., Greeley Police Officer Shea was

on patrol when he observed a white 2006 Honda Civic, traveling at a speed of

approximately 25 miles per hour, heading south on 1st Avenue in Greeley, Colorado.

(ECF No. 35 at 1; ECF No. 35-2 at 1.) After reportedly observing that the Civic’s rear

license plate was not illuminated, Officer Shea conducted a U-turn to stop the Civic.2

(ECF No. 35 at 1–2; ECF No. 35-2 at 1.) Before Officer Shea could turn on his patrol

lights, however, the Civic increased its speed to approximately 65 miles per hour. (ECF

No. 35 at 2; ECF No. 35-2 at 1.)

       While attempting a left turn on East 22nd Street, the Civic struck a curb, which

caused the vehicle to come to a stop with both airbags deployed and the back

windshield blown out. (ECF No. 35 at 2; ECF No. 35-2 at 1; ECF No. 46-1 at 28.) T he

vehicle’s two occupants fled on foot in different directions. (ECF No. 35 at 2; ECF No.

35-2 at 1.) Officer Shea observed one male wearing a grey dark sweatshirt and who

had a buzzed haircut and a facial tattoo—later identified as Flores—run south on 1st

Avenue. (ECF No. 35 at 2; ECF No. 35-2 at 1–2.) Of ficer Shea requested assistance

from responding officers. (ECF No. 35 at 2; ECF No. 35-2 at 2.)


       2
          In his police report, Officer Shea also indicates that he observed the passenger and
officer avoiding making eye contact with him. (ECF No. 35-2 at 1.)

                                               2
Case 1:19-cr-00522-WJM Document 73 Filed 09/08/20 USDC Colorado Page 3 of 18




B.    Search of the Civic

      Officer McNerney responded to the request and helped Officer Shea search the

Civic at the scene. (ECF No. 35-5 at 1.) Officer McNerney found a spent bullet casing

in the center console. (Id.) Upon discovering the bullet, he informed the other officers

over the radio that he had uncovered a spent casing in the Civic, and that the vehicle’s

occupants should be considered armed. (ECF No. 35-3 at 2; ECF No. 35-5 at 1.)

      A subsequent search of the vehicle also yielded an empty plastic prescription

bottle on the front seat with Flores’s name on it, and a cell phone. (ECF No. 35-4 at

3–4; ECF No. 35-2 at 2.)

C.    Pursuit and Search of Flores

      Greeley Police Officers Agnew, Hall, and Zong-Liscum arrived at the scene to

search for the two individuals who had fled. (ECF No. 35-3 at 1; ECF No. 35-4 at 1.)

After he completed searching the Civic, Officer McNerney and his canine, Cairo, also

joined the search to find Flores. (ECF No. 35-3 at 1; ECF No. 35-5 at 1.)

      Thereafter, the officers observed a trailer porch with open space beneath it and

saw Flores lying on his stomach under the porch. (ECF No. 35-3 at 2; ECF No. 35-5 at

2.) Officer Agnew pointed his weapon at Flores and ordered him to come out with his

hands up. (ECF No. 35-3 at 2; INV_00000233 at 34:15.) Flores com plied and was

placed into handcuffs. (ECF No. 35-3 at 2; INV_00000233 at 35:21.)

      Thereafter, Officer Shea met up with Officer McNerney and positively identified

Flores as the individual that Officer Shea had seen running from the Civic. (ECF No. 35

at 2; ECF No. 35-2 at 2.) Officer Hall then searched Flores and located a 9 mm bullet,

a bag containing a crystal-like substance, which was later identified as

                                            3
Case 1:19-cr-00522-WJM Document 73 Filed 09/08/20 USDC Colorado Page 4 of 18




methamphetamine, $150 in cash, and three cylinder pills in a plastic bag, which were

later identified as oxycodone. (ECF No. 35 at 2; ECF No. 35-2 at 2; ECF No. 35-4 at 2.)

       Officers Agnew, Hall, McNerney, and Zong-Liscum also found a Smith and

Wesson 9 mm handgun in bushes and an additional $70 in cash. (ECF No. 35 at 2;

ECF No. 35-2 at 2; ECF No. 35-3 at 2; ECF No. 35-4 at 3; ECF No. 35-5 at 2;

INV_00000238 at 0:33.)

D.     Questioning of Flores

       After placing Flores in the police vehicle, Officer Hall informed Flores that he

wanted to ask him some questions regarding his possession of a controlled substance

and read Flores his Miranda rights. (INV_00000235 at 4:11.) W hen Officer Hall asked

Flores if he understood the rights and wanted to speak with him, Flores nodded. (Id. at

4:21–4:24.) Officer Hall then asked Flores numerous questions regarding his drug use.

In response, Flores informed Officer Hall that he had a drug problem and that all of the

methamphetamine found on his person was for personal use. (Id. at 4:26–4:29.)

Officer Hall then told Flores that they had found gun casings in the car and a bullet in

his pocket, and he asked Flores where the gun was. (Id. at 4:30–4:47.) Flores

repeatedly denied knowing anything about a gun. (Id. at 4:47, 5:06, 5:57, 6:02.)

       During their conversation, Flores informed Officer Hall that he had used a lot of

methamphetamine that evening because his grandmother had died that day. (Id. at

5:16–6:28.) When asked to quantify how much methamphetamine he had used, Flores

responded, “I used a lot because my tolerance is high.” (Id. at 6:40.) When asked

whether his having smoked methamphetamine was the cause of the confusion about

where the gun was located, Flores insisted again that “there is no gun.” (Id. at 6:44.)

                                             4
Case 1:19-cr-00522-WJM Document 73 Filed 09/08/20 USDC Colorado Page 5 of 18




      After Officer Hall finished questioning Flores, Officer Shea took over and read

Flores the Miranda rights again. (INV_00000237 at 16:23.) During Flores’s

conversation with police officers that evening, he admitted, among other things, that he

and his friend were trying to sell methamphetamine, that his friend was driving the Civic,

and that the firearm, methamphetamine, and cash belongs to Flores. (ECF No. 35-2 at

2; INV_00000237.)

      Flores continued to speak with officers during the following two days. (ECF No.

46-1 at 19–20, 22–24.) According to the police reports of those conversations, on each

day, Flores was read his Miranda rights, he stated he understood his rights, and he

nevertheless agreed to speak with officers. (Id.)

                                II. BURDEN OF PROOF

      The Fourth Amendment to the U.S. Constitution protects “[t]he right of the people

to be secure in their persons, houses, papers, and ef fects, against unreasonable

searches and seizures.” However, “[t]he Amendment says nothing about suppressing

evidence obtained in violation of this command. That rule—the exclusionary rule—is a

prudential doctrine created by th[e Supreme] Court to compel respect for the

constitutional guaranty.” Davis v. United States, 564 U.S. 229, 236 (2011) (internal

citations and quotation marks omitted). Under the exclusionary rule, a defendant may

move for suppression of evidence obtained in violation of the Fourth Amendment. Id.

      It is undisputed that the officers did not have a warrant when they initially

stopped Flores or when they searched his person. On a motion to suppress evidence

derived from a warrantless search and/or seizure, the defendant bears the burden of

presenting a prima facie case that the Fourth Amendment has been “implicated,” at

                                            5
Case 1:19-cr-00522-WJM Document 73 Filed 09/08/20 USDC Colorado Page 6 of 18




which point the burden shifts to the Government to prove “that its warrantless actions

were justified (i.e., as a lawful investigatory stop, or under some other exception to the

warrant requirement).” United States v. Carhee, 27 F.3d 1493, 1496 (10th Cir. 1994);

see also id. at nn.1–2 (citing authorities).

       Flores has met this burden and demonstrated that his personal Fourth

Amendment rights are implicated here. (See generally ECF No. 35.) He has therefore

raised a prima facie case of a potential Fourth Amendment violation through a

warrantless seizure and subsequent search, thus shifting the burden to the Government

to justify the police officers’ actions.

                                           III. ANALYSIS

       Flores argues for suppression on the grounds that the officers lacked

reasonable, articulable suspicion to stop and f risk him. In determining whether Flores’s

Fourth Amendment rights were violated, the Court will consider the reasonableness of

the officers’ conduct at each stage of their April 17, 2019 encounter with Flores.

A.     Pursuit of the Vehicle and Search of Flores

       1.      Legal Standard

       Stop and frisk cases are governed by Terry v. Ohio, 392 U.S. 1 (1968), and its

progeny. Under the Terry standard, “a law enforcement officer’s reasonable suspicion

that a person may be involved in criminal activity permits the officer to stop the person

for a brief time and take additional steps to investigate further.” Hiibel v. Sixth Judicial

Dist. Ct. of Nev., Humboldt Cnty., 542 U.S. 177, 185 (2004). Reasonable suspicion is

an objective standard, and “the detaining officers must have a particularized and

objective basis for suspecting the particular person stopped of criminal activity.” United

                                                6
Case 1:19-cr-00522-WJM Document 73 Filed 09/08/20 USDC Colorado Page 7 of 18




States v. Cortez, 449 U.S. 411, 417 (1981). Although reasonable suspicion requires

“something more than an inchoate and unparticularized suspicion or hunch, the level of

suspicion required . . . is considerably less than proof by a preponderance of the

evidence or that required for probable cause.” United States v. McHugh, 639 F.3d

1250, 1255–56 (10th Cir. 2011) (internal quotation marks and brackets omitted).

“Reasonable suspicion is based on the totality of the circumstances, taking into account

an officer’s reasonable inferences based on training, experience, and common sense.”

United States v. Rice, 483 F.3d 1079, 1083 (10th Cir. 2007).

       Where an officer conducting a Terry stop has a reasonable suspicion that the

suspect may be armed and dangerous, a limited search for concealed weapons—a pat-

down search or frisk—may be conducted. See Adams v. Williams, 407 U.S. 143, 146

(1972).

              The purpose of this limited search is not to discover
              evidence of crime, but to allow the officer to pursue his
              investigation without fear of violence . . . . So long as the
              officer is entitled to make a forcible stop, and has reason to
              believe that the suspect is armed and dangerous, he may
              conduct a weapons search limited in scope to this protective
              purpose.

Id. Thus, an officer conducting a pat-down search during a Terry stop must have

reasonable suspicion of criminal activity to justify the initial stop, as well as separate

reasonable suspicion that the suspect is armed to justify the pat-down. See Rice, 483

F.3d at 1082–83.

       2.     Analysis

       Flores admits that the Civic was operating without the rear license plate being

illuminated, which is a civil traffic infraction. (ECF No. 35 at 1, 7 (citing Colo. Rev. Stat.

                                              7
Case 1:19-cr-00522-WJM Document 73 Filed 09/08/20 USDC Colorado Page 8 of 18




§ 42-4-206(3)).) He argues, however, that because Officer Shea had “observed no

activity that led him to believe that the operator was committing any criminal violation,”

Officer Shea acted unreasonably by “provoking a high speed chase which placed the

safety of others in jeopardy, and provided no lawful basis for the ensuing warrantless

searches.” (Id. at 10–11 (emphasis in original).) According to Flores, because Officer

Shea had no articulable evidence that Flores was a safety risk or had engaged in

criminal conduct at the time that he attempted to conduct the initial traffic stop of the

Civic, the subsequent frisk of Flores was not lawful. (Id. at 9.)

       Flores’s argument misses the mark. Once Officer Shea observed that the Civic

had a broken taillight, he was entitled to conduct a routine traffic stop of the vehicle to

investigate that civil violation. See Rodriguez v. United States, 575 U.S. 348, 354

(2015) (“A seizure for a traffic violation justifies a police investigation of that violation.”).

Before Officer Shea could actually effectuate the traffic stop, however, the Civic sped

away at a rate of approximately 65 miles per hour—approximately 35 miles per hour

over the speed limit. By merely conducting a U-turn, Officer Shea did not “provok[e]” a

high speed car chase. See Illinois v. Wardlow, 528 U.S. 119, 124 (2000)

(characterizing a defendant’s flight from the area at the sight of law enforcement

approaching, as being an “unprovoked act”).

       Moreover, the determination of whether the officers had reasonable suspicion to

conduct a Terry frisk of Flores is not judged from the moment that Officer Shea

conducted a U-turn to pull over the Civic.3 At that time, there was no seizure for Fourth

       3
          For this reason, any purported “[i]nconsistencies in Officer Shea’s stated positions of
why he decided to pursue the white [Civic]” raised by Flores are immaterial to the resolution of
this Motion. (ECF No. 55 at 1–5.)

                                                8
Case 1:19-cr-00522-WJM Document 73 Filed 09/08/20 USDC Colorado Page 9 of 18




Amendment purposes. See Brendlin v. California, 551 U.S. 249, 254 (2007) (“A person

is seized by the police and thus entitled to challenge the government’s action under the

Fourth Amendment when the officer, by means of physical force or show of authority,

terminates or restrains his freedom of movement.” (internal quotation marks omitted));

California v. Hodari D., 499 U.S. 621, 626 (1991) (recognizing a fleeing defendant is not

seized when a policeman yells “Stop, in the name of the law!”). Flores was not seized

until he emerged from beneath the porch at the officers’ command. This is the critical

distinction for purposes of the Motion because anything that the officers learned before

Flores emerged from beneath the porch can justify their subsequent search and seizure

of Flores. See, e.g., Hodari D., 499 U.S. at 623–25 (noting that abandonment of

contraband during pursuit may provide reasonable suspicion for subsequent seizure);

United States v. Dawdy, 46 F.3d 1427, 1431 (8th Cir. 1995) (holding that “a defendant’s

response to even an invalid arrest or Terry stop may constitute independent grounds for

arrest”).

       At the time that Officer Hall handcuffed and searched Flores, he had “a

particularized and objective basis” to suspect that Flores had engaged in criminal

activity, which warranted Flores’s detention. Cortez, 449 U.S. at 417. After all, Flores

was detained after he was discovered trespassing on private property after 2:00 a.m.

and hiding under a porch in an area where two suspects had just fled from police after

crashing a car. See Wardlow, 528 U.S. at 124 (although flight “is not necessarily

indicative of wrongdoing, . . . it is certainly suggestive of such”); United States v.

Wilson, 2 F.3d 226, 232 (7th Cir. 1993) (recognizing that officers had reasonable

suspicion to detain defendant who had fled from police and was discovered hiding

                                              9
Case 1:19-cr-00522-WJM Document 73 Filed 09/08/20 USDC Colorado Page 10 of 18




 under a porch). The officers therefore had ample reason to suspect that Flores had

 engaged in criminal conduct, which warranted his initial detention.

        The officers’ conduct was also reasonable in scope in light of their suspicion that

 Flores might have been armed and dangerous. The police reports state—and Flores

 does not dispute—that Officer McNerney had already found a spent bullet casing in the

 center console of the Civic, and had informed the other officers of this discovery, before

 Officer Hall detained and searched Flores. (ECF No. 35-3 at 2; ECF No. 35-5 at 1.)

 This knowledge provided ample reasonable suspicion to believe that Flores might have

 been armed, which justified Officer Hall’s protective search of Flores.4 See Rice, 483

 F.3d at 1082–83; United States v. Meadows, 571 F.3d 131, 142 (1st Cir. 2009) (“W e

 think it uncontroversial that the discovery of ammunition—but not a gun—in the car

 from which a suspect fled could, together with the other facts present in this case, lead

 an officer to reasonably suspect that the fleeing suspect possessed the gun that went

 with the ammunition.”).

        Accordingly, because the Terry frisk of Flores was justified by a reasonable

 suspicion that Flores was armed and engaging in criminal activity, there is no Fourth

 Amendment violation warranting suppression of the evidence uncovered as a result of

 the search.

        Moreover, even if the officers lacked reasonable suspicion to search Flores, the



        4
           Flores alleges that the search was “an intrusive search of his person” rather than a
 pat-down or frisk. (ECF No. 35 at 10.) Because he does not develop this argument, he has
 waived this point. See Philips v. Calhoun, 956 F.2d 949, 953–54 (10th Cir. 1992) (“[a] litigant
 who fails to press a point by supporting it with pertinent authority, or by showing why it is sound
 despite a lack of supporting authority or in the face of contrary authority, forfeits the point.”
 (quoting Pelfresne v. Village of Williams Bay, 917 F.2d 1017, 1023 (7th Cir. 1990)).

                                                 10
Case 1:19-cr-00522-WJM Document 73 Filed 09/08/20 USDC Colorado Page 11 of 18




 search would still be upheld as a search incident to arrest. By hiding under the porch,

 Flores gave the officers probable cause to believe that he had committed a separate

 crime of trespassing on private property. See Colo. Rev. Stat. § 18-4-504(1) (“A person

 commits the crime of third degree criminal trespass if such person unlawfully enters or

 remains in or upon premises of another.”). And once that probable cause existed, the

 current state of Fourth Amendment case law gave the officers expansive authority to

 search Flores “incident to arrest.” “A warrantless search preceding an arrest is a

 legitimate ‘search incident to arrest’ as long as (1) a legitimate basis for the arrest

 existed before the search, and (2) the arrest followed shortly after the search”—and this

 is so “[w]hether or not the officer intended to actually arrest the defendant at the time of

 the search.” United States v. Anchondo, 156 F.3d 1043, 1045 (10th Cir. 1998). “[T ]he

 legitimate basis [inquiry] is purely an objective standard and can be [satisfied by] any

 crime, not merely that for which the defendant is ultimately charged.” United States v.

 Torres-Castro, 470 F.3d 992, 998 (10th Cir. 2006) (emphasis in original). In short, by

 trespassing on private property, Flores gave the officers probable cause to justify the

 full search incident to arrest that subsequently occurred.

        For the reasons explained above, Officer Hall’s search of Flores was permissible

 and the evidence discovered therein will not be suppressed.

 B.     Search of the Civic

        Flores argues that evidence discovered from the Civic must be suppressed

 because the officers lacked probable cause to conduct a warrantless search of the

 vehicle. (ECF No. 35 at 13.) The Government argues, however, that Flores does not

 have standing to challenge the search of the Civic. (ECF No. 46 at 5–7.) The Court

                                              11
Case 1:19-cr-00522-WJM Document 73 Filed 09/08/20 USDC Colorado Page 12 of 18




 agrees with the Government.

          “Fourth Amendment rights are personal rights which, like some other

 constitutional rights, may not be vicariously asserted.” Rakas v. Illinois, 439 U.S. 128,

 133–34 (1978). Because Fourth Amendment rights are personal, “a defendant cannot

 claim a violation of his Fourth Amendment rights based only on the introduction of

 evidence procured through an illegal search and seizure of a third person’s property or

 premises.” United States v. DeLuca, 269 F.3d 1128, 1131 (10th Cir. 2001). T he

 burden is on the defendant to prove that his Fourth Amendment rights were violated by

 the challenged search or seizure and, therefore, that he has standing. United States v.

 Soto, 988 F.2d 1548, 1552–53 (10th Cir. 1993). “T he court must determine whether the

 defendant has exhibited a subjective expectation of privacy in the area searched, and

 also whether society is willing to recognize that expectation as being objectively

 reasonable.” Id. at 1552.

          It is well-established that a passenger who asserts neither a possessory nor a

 property interest in a vehicle “would not normally have a legitimate expectation of

 privacy” in the vehicle protected by the Fourth Amendment. Rakas, 439 U.S. at

 148–49; United States v. Lewis, 24 F.3d 79, 81 (10th Cir. 1994) (“Rakas provides the

 definitive teaching that a ‘passenger qua passenger’ has no reasonable expectation of

 privacy in a car that would permit the passenger’s Fourth Amendment challenge to the

 search of the car.”); United States v. Worthon, 520 F.3d 1173, 1178–79 (10th Cir.

 2008); DeLuca, 269 F.3d at 1131–32; United States v. Eylicio-Montoya, 70 F.3d 1158,

 1162 (10th Cir. 1995); United States v. Martinez, 983 F.2d 968, 973–74 (10th Cir.

 1992).

                                              12
Case 1:19-cr-00522-WJM Document 73 Filed 09/08/20 USDC Colorado Page 13 of 18




        Flores admits that he was a mere passenger in, and did not own, the Civic.

 (ECF No. 35 at 14; ECF No. 35-2 at 3.) Although Flores claims “ownership” over items

 within the Civic (ECF No. 35 at 14), he does not argue that he had a reasonable

 expectation of privacy in the vehicle. Accordingly, the Court finds that Flores lacks

 standing to challenge the search of the Civic.

        Even if Flores possessed some attenuated possessory interest and expectation

 of privacy in the vehicle—a dubious assumption in light of the weight of authority to the

 contrary—Flores abandoned the Civic and his possessory interest in the vehicle when

 he fled from the police. See United States v. Jones, 707 F.2d 1169, 1172 (10th Cir.

 1983) (“[A] warrantless search or seizure of abandoned property is not unreasonable

 under the Fourth Amendment.”); United States v. Vasquez, 635 F.3d 889, 894 (7th Cir.

 2011) (defendant lacked expectation of privacy in searched automobile after he

 abandoned it before fleeing on foot from the police); United States v. Walton, 538 F.2d

 1348, 1351 (8th Cir. 1976) (party “had no standing to complain of [the warrantless]

 examination and search” of his car when he fled from police).

        Accordingly, the warrantless search of the Civic was permissible and any

 evidence discovered therein will not be suppressed.

 C.     Flores’s Post-Arrest Statements

        1.     Legal Standard

        “Waiver of one’s Fifth Amendment privilege against self-incrimination requires

 that the individual ‘voluntarily, knowingly and intelligently’ waive his constitutional

 privilege.” United States v. Morris, 287 F.3d 985, 988 (10th Cir. 2002) (quoting Miranda

 v. Arizona, 384 U.S. 436, 444 (1966)). This standard incorporates two distinct

                                               13
Case 1:19-cr-00522-WJM Document 73 Filed 09/08/20 USDC Colorado Page 14 of 18




 requirements:

               First the relinquishment of the right must have been
               voluntary in the sense that it was the product of a free and
               deliberate choice rather than intimidation, coercion, or
               deception. Second, the waiver must have been made with a
               full awareness both of the nature of the right being
               abandoned and the consequences of the decision to
               abandon it. Only if the “totality of the circumstances
               surrounding the interrogation” reveal both an uncoerced
               choice and the requisite level of comprehension may a court
               properly conclude that the Miranda rights have been waived.

 Colorado v. Spring, 479 U.S. 564, 573 (1987). This waiver inquiry “depends in each

 case upon the particular facts and circumstances surrounding that case, including the

 background, experience, and conduct of the accused.” Edwards v. Arizona, 451 U.S.

 477, 482 (1981) (internal quotation marks omitted).

        Where a Miranda violation is alleged and a defendant presents evidence or

 allegations sufficient to support a motion to suppress, “the Government must then carry

 the countervailing burden of proving a waiver of the constitutional privilege against

 self-incrimination.” United States v. Crocker, 510 F.2d 1129, 1135 (10th Cir. 1975)

 (abrogated on other grounds by United States v. Bustillos-Munoz, 510 F.2d 1129 (10th

 Cir. 1975)). The Government bears the burden of proving by a preponderance of the

 evidence that a Miranda waiver was knowing and voluntary. Colorado v. Connolly, 479

 U.S. 157, 168–69 (1986).

        2.     Analysis

        “An express written or oral statement of waiver of the right to remain silent or of

 the right to counsel is usually strong proof of the validity of that waiver.” North Carolina

 v. Butler, 441 U.S. 369, 373 (1979). However, such a statement “is not inevitably either



                                              14
Case 1:19-cr-00522-WJM Document 73 Filed 09/08/20 USDC Colorado Page 15 of 18




 necessary or sufficient to establish waiver.” Id.

        In determining whether Flores’s waiver of his Miranda rights was voluntary, the

 Court first considers whether Flores was subjected to coercive police activity that

 renders his confession involuntary. See Connelly, 479 U.S. at 167 (“[C]oercive police

 activity is a necessary predicate to the finding that a confession is not ‘voluntary.’”).

 Based upon the totality of the circumstances, a court considers “both the characteristics

 of the accused and the details of the interrogation.” United States v. Toles, 297 F.3d

 959, 966 (10th Cir. 2002). Relevant factors include: “(1) the age, intelligence, and

 education of the defendant; (2) the length of detention; (3) the length and nature of the

 questioning; (4) whether the defendant was advised of his constitutional rights; and (5)

 whether the defendant was subjected to physical punishment.” Id.

        Flores argues that “[t]he combination of heavy drug use, having a weapon

 pointed at him, and his mental state precluded his ability to freely and voluntarily waive

 his Miranda rights.” (ECF No. 35 at 11.) Flores informed the officers that he had been

 using methamphetamine before his arrest and was mourning his loss of his

 grandmother at the time. (Id.) He further alleges that he also suffers from mental

 problems.5 (Id.)

        In the Tenth Circuit, a “state of intoxication does not automatically render a

 statement involuntary.” United States v. Smith, 606 F.3d 1270, 1276 (10th Cir. 2010);

 United States v. Augustine, 742 F.3d 1258, 1265 (10th Cir. 2014) (“The mere fact of

 drug or alcohol use will not suffice to overcome evidence showing that the defendant


        5
          Flores does not explain the nature of his mental problems or provide any evidence by
 which the Court could evaluate this contention.

                                              15
Case 1:19-cr-00522-WJM Document 73 Filed 09/08/20 USDC Colorado Page 16 of 18




 was sufficiently in touch with reality so that he knew his rights and the consequences of

 abandoning them.” (internal quotation marks and citations omitted)). Instead, to

 warrant suppression, “[a] defendant must be impaired to a substantial degree to

 overcome his ability to knowingly and intelligently waive his privilege against self-

 incrimination.” Id.; United States v. Curtis, 344 F.3d 1057, 1065–67 (10th Cir. 2003)

 (finding a valid waiver where the defendant was allegedly under the influence of

 marijuana, crack cocaine, and alcohol); Morris, 287 F.3d at 988–89 (holding that a

 defendant knowingly and intelligently waived his Miranda rights while recovering from

 gunshot wounds in the hospital, despite his argument that his mental capacity was

 affected by pain, the effects of pain medication, and the post-traumatic stress

 associated with being shot multiple times in the back).

        The Court finds that Flores’s waiver of his privilege against self-incrimination was

 knowingly, voluntarily, and intelligently made. Although Flores admitted that he was

 high on methamphetamine and mourning the loss of his grandmother, his will was not

 “overborne” by the officers’ actions.6 He received numerous Miranda warnings on April

 17, 2019 but continued to speak with officers after each warning. After viewing the

 videos of his post-arrest statements, the Court finds that Flores appeared alert,

 maintained eye contact, and spoke clearly over the course of several hours. He

 appeared to understand the officers’ questions and provided detailed, responsive


        6
           In observing the videos of Flores’s questioning, the Court is troubled by the officers’
 suggestions that Flores may receive more lenient treatment if he answers their questions and
 cooperates with their investigation. However, because Flores does not raise this issue, the
 Court will not analyze this point. See Coleman v. B-G Maint. Mgmt. of Colo., Inc., 108 F.3d
 1199, 1205 (10th Cir. 1997) (“Issues not raised in the opening brief are deemed abandoned or
 waived.”); Meyer v. Bd. of Cnty. Comm’rs, 482 F.3d 1232, 1242 (10th Cir. 2007) (“[W]e are not
 charged with making the parties’ arguments for them.”).

                                                16
Case 1:19-cr-00522-WJM Document 73 Filed 09/08/20 USDC Colorado Page 17 of 18




 answers. He was not subjected to physical punishment7 or hostile questioning in which

 the officers raised their voices. The evidence does not suggest that Flores was

 impaired to such a degree that he was not fully aware of the nature of the Fifth

 Amendment rights that he was abandoning, or the potential consequences of waiving

 those rights. Instead, a preponderance of the evidence shows that Flores made an

 uncoerced choice to speak with officers with the requisite level of comprehension.

        Lest there be any doubt about whether Flores’s decision to speak with officers

 was voluntary, it is significant that Flores continued to speak with officers after receiving

 new Miranda warnings on the two days following his arrest. (ECF No. 46-1 at 19–20,

 22–24.) This fact also supports the Court’s finding that his decision to speak with

 officers on April 17, 2019 was voluntary.

        For the reasons explained above, the Court finds that Flores voluntarily,

 knowingly, and intelligently waived his privilege against self-incrimination. The Court

 therefore denies Flores’s request to suppress his post-Miranda statements.8


        7
           In his reply, Flores argues for the first time that the officers ignored his requests for
 medical treatment. (ECF No. 55 at 9.) By not raising this argument in his opening brief, Flores
 has waived this argument. See United States v. Harrell, 642 F.3d 907, 918 (10th Cir. 2011)
 (“[A]rguments raised for the first time in a reply brief are generally deemed waived.”).
 Regardless, the Court finds that this assertion is contradicted by the video evidence. Flores
 was taken to the hospital by the officers that evening. He was released after approximately 30
 minutes. (INV_00000237 at 59:40–1:35:00.)
        8
           In his reply, Flores argues—again for the first time—that he was also unlawfully
 interrogated before he received his Miranda rights. (ECF No. 55 at 5.) By not raising this
 argument in his opening brief, Flores has waived this argument. See Harrell, 642 F.3d at 918
 (10th Cir. 2011) (“[A]rguments raised for the first time in a reply brief are generally deemed
 waived.”). The Court therefore will not analyze whether Flores’s pre-Miranda statements should
 be suppressed. The Court notes, however, that the pre-Miranda conversation was relatively
 brief. Moreover, several of the questions asked were routine booking questions or questions
 designed to protect the officer’s safety. See United States v. DeJear, 552 F.3d 1196, 1201
 (10th Cir. 2009) (officer’s question regarding whether defendant had any guns or sharp objects
 on him falls within the public safety exception); United States v. Lara-Garcia, 478 F.3d 1231,

                                                 17
Case 1:19-cr-00522-WJM Document 73 Filed 09/08/20 USDC Colorado Page 18 of 18




                                      IV. CONCLUSION

        For the reasons set forth above, the Court ORDERS that Flores’s Motion to

 Suppress and Request for Evidentiary Hearing (ECF No. 35) is DENIED.

        Dated this 8th day of September, 2020.

                                                     BY THE COURT:




                                                     William J. Martínez
                                                     United States District Judge




 1235 n.3 (10th Cir. 2007) (agent’s inquiry into defendant’s name and birthplace within routine
 booking exception); United States v. Bishop, 66 F.3d 569, 572 (3d Cir. 1995) (officer’s inquiry
 about defendant’s limp within routine booking exception because it was used to determine if
 defendant needed medical attention).

                                                18
